Order entered October 24, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01282-CR

                                MARQUIS K JONES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-54782-T

                                             ORDER
       On September 3, 2019, the trial court adjudicated appellant’s guilt and assessed

punishment at twenty years in prison. Appellant’s pro se notice of appeal, postmarked October

2, 2019, was filed in the trial court on October 9, 2019 and in this Court on October 18, 2019.

Because his notice of appeal was sent to the proper clerk by United States Postal Service in an

envelope properly addressed and stamped and was deposited in the mail on or before the last day

for filing, it was timely under the rules of appellate procedure. TEX. R. APP. P. 9.2(b).

       We ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in this appeal. If the trial court finds that appellant is entitled

to court-appointed counsel, we ORDER the trial court to appoint an attorney to represent

appellant in the appeal. If the trial court finds that appellant is not entitled to court-appointed
counsel, the trial court shall determine whether appellant will retain counsel to represent him in

the appeals and, if so, the name, State Bar number, and contact information for retained counsel.

        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.


                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE